Citation Nr: 1044913	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-13 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for respiratory disability.


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to November 
1966, and also had subsequent service in the Naval Reserve from 
January 1967 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 2006, a statement of the case 
was issued in April 2007, and a substantive appeal was received 
in April 2007.  This matter was previously remanded by the Board 
in April 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required. 


REMAND

The Veteran is seeking entitlement to service connection for 
respiratory disability, and contends that it is related his 
involvement in Project 112/SHAD.  The Board finds that the issue 
of entitlement to service connection for respiratory disability 
includes allergic rhinitis and sinusitis.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

Regrettably, the record as it currently stands is inadequate for 
the purpose of rendering a fully informed decision.  In such 
circumstances, a remand to the AMC/RO is required in order to 
fulfill its statutory duty to assist the Veteran to develop the 
facts pertinent to the claim.  Littke v. Derwinski, 1 Vet. App. 
90, 92-93 (1990).  The Board finds that additional development is 
necessary prior to final appellate review.

Pursuant to the Board's April 2010 remand instructions, the 
Veteran was afforded a VA medical examination in connection with 
his claimed respiratory disability in August 2010.  The examiner 
concluded that there was no confirmed diagnosis of bronchitis.  
The examiner stated that she was not sure if the term chronic 
obstructive pulmonary disease (COPD) had been used to indicate 
that the Veteran had asthma, given that asthma is a form of COPD.  
The examiner also stated that there was no other diagnosis, such 
as emphysema, which could also be referred to as COPD, at this 
time.  With regard to COPD, the examiner stated to refer to her 
opinion on asthma.  The examiner diagnosed the Veteran with 
asthma.  The examiner concluded that it was less likely than not 
that the Veteran's asthma was manifested during or otherwise 
caused by his active duty service or any incident therein, 
specifically including his involvement in Project SHAD and his 
exposure to Bacillus subtilis var. niger.  The examiner stated 
that her rationale was that, from review of the claims file, 
asthma was first diagnosed around 2006, and asthma was not 
treated during active duty service. The examiner stated that 
Bacillus subtilis var. niger infections usually are associated 
with trauma or occur in immunocompromised hosts.  The examiner 
further stated that there was no evidence in the literature that 
Bacillus subtilis var. niger causes asthma, bronchitis, allergic 
reactions, or COPD.

The Board finds that the August 2010 VA medical examination and 
opinion is inadequate.  In this regard, the examiner did not 
properly consider the Veteran's service treatment records 
documenting assessments of acute sinusitis in March 1960 and 
rhinitis in June 1963.  In addition, the Veteran's in-service 
medical records document complaints of and treatment for sneezing 
in June 1963, April 1964, and October 1965.

Therefore, the Board finds that another VA examination and 
medical opinion, which is clearly based on full consideration of 
the Veteran's documented medical history and assertions and which 
is supported by a clearly stated rationale, is needed to resolve 
the claim.  See  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(stating that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided); Bowling v. Principi, 15 Vet. App. 1, 12 
(2001) (holding that the Board has a duty to remand a case if 
further evidence or clarification of the evidence is essential 
for a proper appellate decision); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In addition, although the Veteran was provided an authorization 
form for having VA obtain Federal civilian personnel records in 
April 2010, the Board notes that the Veteran's Federal civilian 
personnel records have not been obtained.  The Board notes that 
the record is unclear as to whether authorization is required in 
order to obtain Federal civilian records, or whether any attempts 
were made to obtain Federal civilian records without 
authorization.  The record does not show that the Veteran has 
ever authorized VA to obtain any Federal civilian records.  In 
view of the need to return the case for other development and in 
order to afford the Veteran every consideration with his appeal, 
the Board concludes it appropriate to request and obtain any 
Federal civilian records relevant to the appeal.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Nevertheless, the Board stresses that the Veteran has an 
obligation to cooperate fully with VA's efforts to obtain Federal 
civilian records.  38 C.F.R. § 3.159.  While VA has a duty to 
assist the Veteran in the development of his claim, the Veteran 
has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should take appropriate action 
to obtain and associate with the claims files 
any Federal civilian personnel records 
relevant to the Veteran's claim.  If such 
records are not available without 
authorization, the Veteran should be notified 
of this requirement and be afforded an 
opportunity to submit such authorization.  If 
additional records are not available, or the 
search for any such records otherwise yields 
negative results, that fact should be clearly 
documented in the claims file.

2.  For any Federal civilian records (as well 
as any additional records identified by the 
Veteran) not obtained through VA's efforts to 
assist the Veteran, provide the Veteran with 
notice consistent with 38 C.F.R. § 3.159(e).

3.  Then, the claims files should be 
forwarded to the same examiner who 
administered the August 2010 examination to 
ascertain the nature and etiology of the 
Veteran's claimed allergic rhinitis and 
sinusitis.

After reviewing the claims file, the examiner 
should offer the following opinions:

a)  Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's claimed allergic 
rhinitis was manifested during or 
otherwise caused by his active duty 
service or any incident therein, 
specifically including his involvement in 
Project SHAD and his exposure to Bacillus 
globigii (now considered to be Bacillus 
subtilis var. niger)?

b)  Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's claimed sinusitis was 
manifested during or otherwise caused by 
his active duty service or any incident 
therein, specifically including his 
involvement in Project SHAD and his 
exposure to Bacillus globigii (now 
considered to be Bacillus subtilis var. 
niger)?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

4.  If, and only if, the same VA clinician 
who administered the August 2010 examination 
is not available (or a different clinician is 
required), the Veteran should be scheduled 
for an appropriate VA examination to 
ascertain the nature and etiology of all 
current respiratory disabilities.  It is 
imperative that the claims folders be 
reviewed in conjunction with the examination.  
Any medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly reported.

The examiner should clearly report all 
respiratory disabilities found to be present, 
including allergic rhinitis and sinusitis.  
As to each respiratory disability which is 
diagnosed, the examiner should respond to the 
following:

Is it at least as likely as not (i.e., a 
50% or higher degree of probability) that 
the respiratory disability (including 
allergic rhinitis and sinusitis, if 
diagnosed) was manifested during or 
otherwise caused by the Veteran's active 
duty service or any incident therein, 
specifically including his involvement in 
Project SHAD and his exposure to Bacillus 
globigii (now considered to be Bacillus 
subtilis var. niger)?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

5.  Thereafter, the AMC/RO should read the 
examination report obtained, and ensure that 
all requested opinions have been answered.

6.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issue on appeal should be 
readjudicated.  If the benefit sought is not 
granted, the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

